By the Court, Cardozo, J.
This is .a plain case. The act of 1865, (Sess. Laws of 1865, ch. 309, p. 516,) provides that any bill of exchange, &c., which, by its terms, is payable in any State other than this, may be presented and protested, and notice thereof given according to the laws of the State where it is payable. It is proven, in this case, that notaries public, in.Hew Orleans, are, by statute, authorized to appoint one or more deputies to assist them in making protests and delivering notices, and that notaries are required to keep a book containing a record of protests made by them, with mention of the notices which they shall have given to the drawers, or indorsers, together with the names of the drawers, or indorsers, the dates of the notices, and the manner in which they were served, &c.
The proof in this case is, that the note was presented by W. G-. Latham, who was a deputy appointed by Mr. Gruyol, a notary. It is also shown that Latham is dead, and that the record of the demand and protest, and of the manner in which, and the persons upon whom, notice was served is an original entry made by, and in the handwriting of Latham, acting as such deputy. The memorandum, or record of Latham, was competent evidence. (Gawtry v. Doane, 48 Barb. 148.)
*552[First Department, General Term, at New York,
January 1, 1872..
There was proof that Burke was the agent of the firm of Brander & Hubhard, and service upon him was sufficient.
The judgment should be affirmed.
Ingraham, P. J., and Cardozo and Geo. G. Barnard, Justices.]